DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Preliminary Amendment
The present Office Action is based upon the original patent application filed on 11/25/2020 as modified by the preliminary amendment filed also on 11/25/2020. 
Claims 1-6, 8, 9, 11-16, 19, and 23 are now pending in the present application.
Allowable Subject Matter
 	Claims 1-6, 8, 9, 11-16, 19, and 23 are allowed.

 	The following is an Examiner's statement of reasons for allowance: 
 	Claims 1, 19, and 23 are allowed because the prior art of record singly or in combination failed to teach M-MIMO base station using fulfilled received neighbor load transfer and measurements to determine if spatial traffic distribution region with higher than threshold traffic, to transmit reference signals towards neighbor area with handover sufficient signal strength.
 	Claims 2-6, 8, 9, and 11-16 are allowed because they depend on claim 1.
 	Authorization is given to charge for additional claims if needed. Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."




Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. 
The following patents/patent application publications are cited to further show the state of the art with respect to load balancing and reference signals: 	U.S. Pat. Application Pub. No. 2013/0107704 to Dinan

  	Any inquiry concerning this communication or earlier communications from the 
examiner should be directed to SUHAIL KHAN whose telephone number is (571) 270- 7187. The examiner can normally be reached on M-Th 6:30AM-5:00PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Rafael Perez-Gutierrez can be reached on (571) 272-7915. The fax phone number for the organization where this application or proceeding is assigned is 571- 273-8300. 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you 
/Suhail Khan/
Primary Examiner, Art Unit 2642